178 S.W.3d 714 (2005)
Ira CAMPBELL, Appellant,
v.
WIESE PLANNING & ENGINEERING, INC., and Martin Sheet Metal, Inc. d/b/a Martin Cab, Respondents.
No. ED 85463.
Missouri Court of Appeals, Eastern District, Division Three.
November 1, 2005.
Application for Transfer Denied December 7, 2005.
Gail G. Renshaw, Roy C. Dripps, Wood River, IL, for appellant.
Joseph C. Blanton, Jr., Patrick R. Douglas, Sikeston, MO, for respondent.
Before GLENN A. NORTON, C.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.
Application for Transfer to Supreme Court Denied December 7, 2005.

ORDER
PER CURIAM.
Ira Campbell appeals the trial court's grant of summary judgment to Wiese Planning & Engineering, Inc. and Martin Sheet Metal d/b/a/ Martin Cab on his products liability and negligence claims. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).